Citizens' petitions during the year 2007 (debate)
The next item is the report by David Hammerstein, on behalf of the Committee on Petitions, on the deliberations of the Committee on Petitions during the parliamentary year 2007.
rapporteur. - (ES) Madam President, I would like to thank all members of the Committee on Petitions, especially all the shadow rapporteurs and our Chairman, Marcin Libicki, for their cooperation and daily work on petitions.
More than ever, we need petitions from citizens to bring Europe closer to the street and day-to-day problems. More than ever we need petitions from citizens to ensure that Community law is complied with and implemented.
We need petitions from citizens so that we can provide tangible proof of what Europe is for, to prove that Europe is not an opaque institution but something that affects everyone's daily lives and that we are able to hold a dialogue with thousands of citizens.
We are succeeding. In 2007 the Petitions Committee had 50% more cases than in 2006. That success is a reflection of our work; it is a success which blazes the trail for the European institutions in general.
My country, Spain, is the country with the highest number of petitions studied at the Petitions Committee. One third of petitions on the environment of the European Union are from Spain. This is a reflection of the confidence in European institutions which exists in Spain, and a reflection of the work we have done in Spain. But there is an increasing number of cases from new Member States of the European Union such as Romania or Poland.
However, the success of the Petitions Committee, the success in the number of petitions, is also causing a number of administrative and political problems. The Committee lacks resources. The number of cases is continually growing yet the same number of people are working at the Secretariat and the same number of people are working at the European Commission to process the petitions.
The institutions need to respond sensitively to citizens' concerns; we need sufficient resources to be able to deal with the petitions quickly and appropriately. Sometimes petitions procedures drag on for years and years; if petitions are not processed they lose their validity and the European Institutions completely lose their capacity to intervene.
Sometimes there is a lack of high-calibre legal and administrative care in the way petitions are handled by the European Commission. Yes, there are petitions which irritate the powerful. Yes, there are petitions which irritate the authorities. Yes, there are petitions which are inconvenient because they bring hundreds or thousands of people to the European Parliament. Yet this is how Europe will be strengthened.
Last year we made six fact-finding visits to Germany, Spain, Ireland, Poland, France and Cyprus, each of which resulted in a report. We placed particular importance on petitions which reflect citizens' concerns about the environment and its protection, and petitions relating to directives on water, property rights and minority rights.
In many ways we have improved cooperation with the Commission, the Ombudsman and institutions such as SOLVIT to speed up responses to petitions.
Petitions often require mediation outside the courts, not a solution which simply consists in bringing the matter before the European courts.
One of the most important cases in recent years, in 2007 and previously, was the petition on the Via Baltica, a roadway which goes through an area protected under Community law; the European Commission and the Court of Justice have already acted in an exemplary manner to prevent irreparable damage to the environment.
Other very important cases (and at this point I would like to thank Commissioner McCreevy, who is here today) were the Valencia urban development law, where Mr McCreevy and his team acted effectively to defend the Public Procurement Directive. Other cases were Equitable Life, the Loiret in France, protection of water quality in France and the delicate issue of custody of children in Germany.
We currently have a number of petitions such as the petition for a single seat for the European Parliament, which has been signed by one and a half million citizens: we demand the right to process that petition, a right which has not been granted by the Bureau of Parliament.
Finally, we make some proposals, including a change of name to the Petitions Committee, which would become the 'Committee on Citizens' Petitions' so as to clarify the essential function and role of European citizens within the Committee. To the same end we ask that Parliament be opened up in all ways on the Internet and request interoperability of Parliament's web systems; the web systems currently close the door to thousands or millions of Europeans who do not have the type of software needed to access the web, where my speech here in Parliament is being broadcast right now.
Member of the Commission. - Mr President, I am taking part in this debate on behalf of my colleague Margot Wallström.
The work of the Committee on Petitions is a fascinating source of insight into the concerns and grievances of citizens concerning European affairs. They cover a wide range of policy areas, although land-use planning and environmental issues crop up very often; they cover practically all Member States, and they cover a broad cross-section of civil society, from the individual citizen right up to the multi-national non-governmental organisation. Your rapporteur is right, I believe, to underline the importance of all the work represented by the thousand or more petitions you receive each year.
There are two aspects of the report and resolution which I would like to pick up. The first is the recent development of on-the-spot visits of the committee to the sites of grievances, and which can have a considerable impact in the media, and will no doubt raise the visibility of your work. These missions, besides the press and media coverage, also give rise to very informative reports and would seem to me to be of a high quality. I think that these are important records of your activity and that they deserve wide publicity. It is a big investment of your time and resources, but I am sure that it is one that pays off.
The second of the points I wish to raise is turned more to the future. I wish to reassure you once again of our intentions for the best possible collaboration between the Commission and Parliament. This collaboration is mutually reinforcing; the habit of collaboration instils a better exchange of information, and, as an outcome, a better all-round standard of service for our citizens. The recent increase in the workload in the petitions routine, described in the report, makes the need for an efficient and effective interinstitutional collaboration all the more important. I would like you to know that we will do our best to make it work.
Thank you, Mr President. I would like to start by congratulating the rapporteur, Mr Hammerstein, on the report he has drafted and the work he has done on it. The last Eurobarometer opinion poll at EU level shows that the European Parliament is the institution most trusted by European citizens. In fact, 52% of Europeans trust the European Parliament, which is more than the percentage who trust the European Commission (47%), more than the percentage who trust their national parliament (trusted by only 34%), and also more than the percentage who trust their national government (trusted by only 32% of EU citizens). I feel that we should increase this trust that is placed in the European Parliament. The fact remains that the European Parliament is the institution most trusted by EU citizens. I think that this results from the fact that the Members of this Parliament are directly elected by the people; it also results from the fact that the Treaty recognises the citizen's right to make a complaint, to present a petition to this Parliament for its consideration. This is in fact the work that is performed by the Committee on Petitions, which is therefore a very important committee because it gives voice to the people and is therefore the committee, among the 20 committees in this Parliament, that is close to the people. What can we do to improve this situation? I think that we should increase awareness of this committee and of the possibility for citizens to petition. Here I disagree with the rapporteur that there is sufficient awareness; I think that 1 500 petitions are too little when you consider that we represent a continent of half a billion people. Moreover, we have to increase awareness and the possibility for citizens to complain, to petition. We need more simplification so that it is easier for citizens to make a complaint. That is why we are asking in this report that the Secretary-General of the European Parliament negotiate with the European Commission to simplify the petition. We also want more efficiency, because we feel that there is too much of a delay in the consideration of complaints. To say the least, we take three months to register people's petitions or complaints; this delay is unacceptable. Lastly, we want a more effective remedy. We want there to be more cooperation before the start of legal proceedings and we want national representatives to be present too when our citizens' complaints are heard. Thank you very much.
on behalf of the PSE Group. - Mr President, I would like to congratulate the rapporteur on the excellent work he has done and for his concrete proposals. The text we have today reflects the need for his report to be more than a simple enumeration of the main activities carried out by the Committee on Petitions on 2007.
I am glad to see that the points we insisted on are in the report. Petitions are about bringing to light the wrong or non-application of Community legislation. Petitions are about guaranteeing the rights that the European Union confers on its citizens. However, I cannot avoid sharing with you the feeling that this unique institutional instrument is not always effective, or at least not as much as it could be or it should be. As rapporteur, Mr Hammerstein has rightly underlined some shortcomings and deficiencies which exist, and these must be addressed.
Firstly, it is hardly disputable that the number of petitions coming before the committee is constantly increasing. Petitioners sometimes face substantial delays before receiving a response or seeing the effects of proceedings. The instruments for exerting pressure on Member States are not always satisfactory. I am wondering what we can do to be more efficient. How can we ensure both effectiveness and a prompt response? We need better rules and more stringent time-frames. We need to enhance the committee's own independent investigatory facilities, and for this we need more resources and legal expertise for its secretariat. The number of petitioners is increasing steadily. This is the voice of the European people and we cannot afford to ignore it.
Secondly, the institutionalised channels of communication with national authorities are insufficient. The number of inadmissible petitions is significant. We need to establish additional coordination structures with the relevant authorities at a national parliamentary and government level.
I again congratulate the rapporteur on his work, and thank him and the colleagues from the other groups for their valuable cooperation. Petitions are about citizens fighting for their rights, their European rights. We must be here, ready to defend them. That is the committee's institutional role and duty. That is what we owe our fellow European citizens, and I am sure you will agree that there could be no better time to show our commitment to meeting their expectations.
Commissioner, this Committee is not just about visibility and making itself more effective in the eyes of the European media. I wish to refer here - even if this is not about the 2007 report - to the very successful way in which the Committee on Petitions and the European Commissioner, László Kovács, have been working together to defend the rights of European citizens in my country of origin, Romania, and I wish to thank him.
Thank you very much. I am sorry, but we have run out of time.
on behalf of the ALDE Group. - Mr President, first of all I want to say well done to the rapporteur, Mr Hammerstein, on his very comprehensive and wide-ranging report.
I was very interested to read in the report that, while other committees have a heavy responsibility of legislative activity, the Committee on Petitions has shown that its role and function are also essential. Indeed, I fully agree with that sentiment and I become more convinced of it with every committee meeting I attend.
Our primary role in this Parliament is that of legislators, but, in order to be good legislators, we need to be aware of the impact of our legislation so that we can improve our efforts in Parliament.
In my opinion, any legislation emanating from this House should improve the quality of life of citizens in some way, and in the Committee on Petitions we see that this is not always the case. This often happens because of the non-implementation of legislation, or inadequate implementation, or because of specific circumstances or situations that the legislation does not address. I think that is a salutary lesson to all of us and we need to hear and respond.
For me, however, the core of this report is about how the committee responds to citizens, and I have said before that in order to respond effectively, we need to put ourselves in the shoes of the petitioners. They are approaching a large institution; they often have no legal or political background; they are put off by bureaucracy and are probably very frustrated at the situation in which they find themselves. For many petitioners, we are the last port of call and it is crucial that we respond effectively and efficiently.
This in my opinion starts with clear, understandable information for citizens. And we as MEPs are not always the best people to judge. Panels of citizens, I believe, should road-test any information we supply, any websites we design, any booklets we print.
We need to be very careful that we do not promise more than we can deliver, otherwise citizens will be totally frustrated and end up blaming Brussels bureaucracy.
When I use the word 'promise', what I mean is this: We must understand that citizens do not know about national authorities stonewalling, they do not know how the system works and we have a duty to them to tell them how it is. Certainly, we can and should try to influence change and this report is certainly doing that, but we cannot allow citizens to get caught as the meat in the sandwich.
Once citizens have good, accurate information and once they are aware of the possibilities for action, then we can provide the service they need. This report outlines in detail what is needed: sufficient resources so that the secretariat can respond in a timely way; greater involvement by the Council and Member States and maximum coordination with the Ombudsman and SOLVIT.
But, above and beyond that, this report also clearly indicates that systemic weaknesses need to be further investigated. This happens where petitioners cannot obtain rightful compensation and where Member States delay to avoid compliance until fines are imminent and still avoid responsibility for past intentional violations.
We as legislators, in conjunction with the Commission, surely have a responsibility to act in those situations.
on behalf of the UEN Group. - (PL) Mr President, first of all I would like to thank the rapporteur, David Hammerstein. I am very pleased that Mr Hammerstein prepared this report, since he is one of the most committed and outstanding members of the Committee on Petitions. He is someone that I have enormously enjoyed working with over the past four years. I would also like to thank all the other members of the Committee on Petitions, as well as those who have already spoken and also those who are about to speak on this matter, and also the secretariat of the Committee on Petitions, which is doing great work. As can be seen from the report presented to us by Mr Hammerstein, the number of petitions has grown enormously. This is the work that has been weighing on the secretariat.
The Committee on Petitions is a very special committee because, as has been mentioned before, it does not work on legislation in the same way as other committees; instead it works primarily to create communication between European institutions, especially the European Parliament, and our citizens. As Mr Busuttil reminded us, the European Parliament enjoys an enormous amount of trust and this trust results from, among other reasons, the work of our Committee. These 1 500 petitions do not just represent 1 500 people. Behind these petitions there are often hundreds of thousands of people. I would remind you that with regard to the issue of a single seat for Parliament, there were over a million signatures. With regard to the issue of references to God and Christianity in the constitution, there were over a million. For the COPE radio in Barcelona, there were 700 000. Tens of thousands of signatures on the petitions concerning area management plans in Spain, concerning Equitable Life and Lloyds. Millions of EU citizens know that the Committee on Petitions is part of the European Parliament and they know that, very often, this is their final possibility of redress. Unfortunately, I do not have the time to speak any more on this subject. Once again I would like to thank everyone who has taken part in the good work of the Committee on Petitions.
I would also like to say that the Conference of Presidents of the Political Groups rejected the report from the European Ombudsman concerning improper administration in the European Anti-Fraud Office. That is a great shame!
The Leaders' Conference also rejected a report concerning discrimination against children from broken families in Europe, which we called the Jugendamt, the Jugendamt report. It was about discrimination against children from broken families where one spouse is German and the other of another nationality. I am very sorry that the Conference of Leaders did not help European Union citizens to get help from the European Parliament.
Mr President, please treat this as a small token of appreciation for your excellent work. We shall now continue the debate.
on behalf of the Verts/ALE Group. - (DE) Mr President, I speak here as a non-member of the committee. Petitions give a direct voice to the people of Europe; at a time of growing Euro-scepticism in many of the Member States, I consider that very apt and very important.
The petitions themselves are taken seriously and acknowledged. This is reflected in an increase in the number of petitions. We therefore consider it crucial that all the matters addressed in these petitions be followed up appropriately so that public confidence in the institution of the European Parliament can be maintained. We must keep a watchful eye on this.
Let me cite three examples. Firstly, the petition on a single seat for the European Parliament was signed by huge numbers of people. But there seems to be resistance to the idea of holding a genuine debate here and providing a clear answer. The public, however, deserve an answer, and we must give them one.
My second example is the Via Baltica expressway project with all its attendant environmental problems. An appropriate response was made in this case, which the petitioners have duly acknowledged.
My third example is a reminder that petitions sometimes relate to aims that the European Union proclaims but does not subsequently pursue, as in the case of the Open Parliament initiative. The thrust of this petition is that people should not be required to buy one particular computer program so that they can watch the material transmitted from the European Parliament and respond in the only permissible format. Open Parliament means open standards. We have an obligation here, and we must act on it.
on behalf of the IND/DEM Group. - Mr President, I consider the Committee on Petitions the most important in this House. It is a forum in which the citizens tell us how the many laws that we deal with in other committees affect them or do not affect them. Without this feedback we are doomed to work in a vacuum. But, in terms of its work of standing up for Europe's citizens, there is something missing in the procedure, and that is the presence of the Council and the Permanent Representatives of the Member States. How can we mediate for citizens in a dispute with their country without the country attending the Committee on Petitions?
The people of Ireland came to the Committee on Petitions with three petitions in connection with our most valued and sensitive archaeological site: Tara, the Home of the High Kings and of St Patrick. The Committee on Petitions responded enthusiastically and called for the destruction of this site to stop, and urged the Commission to pursue its case against the Irish authorities, and yet nothing has changed. The destruction is nearly complete. There will soon be a toll gate where the Home of the High Kings once stood. The Irish people will, understandably, not get over their disillusionment.
(NL) Mr President, it was with mixed feelings that I read the 2007 report of the Committee on Petitions. Positive feelings in the first instance, because it goes without saying that our citizens are entitled to see all legislation properly applied. Naturally I have no problem with people turning to any organisation, including of course the European Parliament, in order to get those laws implemented if a national or local authority refuses to do so. The 2007 report is full of examples of cases where the Committee on Petitions was quite right to take action.
But my feelings were mixed, because on the other hand I am particularly wary of and alarmed by the growing encroachment of European law, by more and more European meddling and interfering in things which to my mind are unquestionably matters for subsidiarity and would really be better left to Member States. In my own region of Flanders, for example, we have increasingly seen Europe meddling in matters of major concern to us. I am thinking especially of the defence of our Dutch language, of our culture and identity in our capital city of Brussels and in the area of Flanders around Brussels, the Vlaamse Rand. On issues like these we find Eurocrats who know very little about it all preaching to us in very general terms and telling us what to do. That makes us particularly angry, and it is unacceptable.
I also see that this report repeatedly refers to the procedures set out in the Treaty of Lisbon. And I must stress once again that following the 'no' vote in Ireland, this Lisbon Treaty is politically and legally a dead duck. We of the Committee on Petitions, perhaps more than any other members of this House, must show respect for the legal realities and the democratically expressed voice of the people, in this case the people of Ireland, who have consigned the Lisbon Treaty to the dustbin of history.
(EL) Mr President, our fellow Member Mr Hammerstein always bears in mind matters that are of concern to citizens, and I have had occasion to see this for myself when taking part in delegations to the Committee on Petitions. He also shows great sensitivity in the way he wishes to present the work of the Committee on Petitions in a report. I daresay this is a ground-breaking report because it is not the same one we present every year; it tries to highlight certain cases that the committee has attended to. The aim of the endeavour is certainly to improve the effectiveness of the Committee on Petitions in order to meet European citizens' expectations. The endeavour aims to ensure that citizens have confidence in the way their cases are handled and that there is a distinction between the right to submit petitions to the European Parliament and the submission of complaints to the European Commission and other bodies.
It is very important that citizens understand the differences between procedures. We are not aiming for more petitions. We are aiming for petitions that have substance and are apolitical. We therefore want a secretariat with integrity, one that will not get involved in political disputes or decide the petitions procedure on the basis of political developments in the country.
Similarly, in the case of court decisions, we do not want the Committee on Petitions to get involved in legal developments, and we want it to respect the decisions of the European Court of Justice. We have not seen any benefits from the increase in the number of committee members from 25 to 40. Look at the results of the votes. How many members vote? Never as many as the 25 who first made up the Committee on Petitions.
Extrajudicial proceedings provide a valuable channel for citizens, and fortunately we have SOLVIT for cases concerning the internal market, a resource that citizens should make use of. Above all, everything should be conducted in a transparent, independent manner, so that we are equal to our task.
(PL) Mr President, in 2007 the European Parliament received over 1 500 petitions, which is 50% more than the previous year. This shows unequivocally that there is an increased awareness among our inhabitants that they can pursue their rights on a European level.
Over 500 petitions were discussed during meetings of the Committee on Petitions, 159 of these in the presence of the petitioners. In addition, in 2007 as many as 6 fact-finding visits were organised to Germany, Spain, Ireland, Poland, France and Cyprus, as a result of which recommendations were prepared for all interested parties.
The concerns of EU citizens as contained in their petitions focus largely on issues such as: the environment and how to protect it, property rights, the right of free movement and employment rights, recognition of professional qualifications and discrimination. The process of submitting a petition can have a positive impact on the process of good law-making, especially through the identification of areas, highlighted by petitioners, where European Union law is still weak or ineffective. For this reason the competent legislative committees should pay particular attention to the problems described in the petitions when preparing and negotiating new or updated legislation.
Taking into account the fact that Member States do not always display the political will to find practical solutions to the problems described in petitions, the Committee on Petitions should move in the direction of increasing the effectiveness of its work in order to serve its citizens better and to fulfil their expectations. Better inter-institutional coordination should accelerate the process of considering complaints, as also the system of passing on petitions considered as inadmissible to the competent national authorities. The fact that activities of the Committee on Petitions are effective gives inhabitants a clear signal that their justified concerns are being investigated effectively, which creates a real link between citizens and the European Union.
(ES) Mr President, this is another report on the standard function and operation of the Committee on Petitions, and the truth is that we must acknowledge that from one report to the next the Petitions Committee and the European Ombudsman continue to be excellent tools that European citizens can use to flag up and request solutions to misapplications of European law. Therefore it is crucial that our proposals continue to keep European citizens in the leading role, even though sometimes on occasion things have perhaps not gone as smoothly as they should.
Sometimes, especially recently, and here I must confess that I am as guilty as anyone, the leading role of MEPs and their political debates, even at national or local level, is too influential in procedures where national remedies have not run their course, and may give citizens false hopes that the European Union can resolve everything; therefore there is a need to set an example that the principle of subsidiarity is crucial to ensure that all bodies, whether at State, local, regional or even European level face up to all their responsibilities.
I therefore would like citizens to be able to reclaim their leading role and for them to do so through greater and more extensive information on all the opportunities of the right of petition, the fact that they exist and that there are more of them than ever, and information on how the other means of recourse, whether local, regional or national, operate so that recourse to the European Parliament, recourse to a petition, is genuinely appropriate and effective and does not ultimately result in frustration.
I also believe that there are contradictions in some of the proposals put forward by the rapporteur: we are told that resources are insufficient, there are delays, wishy-washy replies, duplication of cases, yet the proposals include, for example, transferring the register of petitions to the Secretariat. I believe that this would demote the profile of petitions and the ...
There is nobody on the catch-the-eye list at this moment. A rule is a rule. So you may finish your speech!
(ES) Thank you, Mr President; if this is another facet of flexibility then I am grateful to you for it.
I believe, therefore, that we should hold the register of petitions at the Presidency; I am of the view that we should not demote the status of petitions, and holding the register at the Presidency would provide and even maintain visibility for petitions in our Chamber as they would not be restricted to the Petitions Committee.
I am also concerned, and I would like to hear the Commission's - Mr McCreevy's - view on this, as he is here, about the rapporteur's proposals on revision of the infringement procedure. I would like him to give us some clarification.
Finally, I am also concerned about the role of fact-finding and conclusive proof under discussion. I believe that the role of our Petitions Committee and its duties must be to maintain politicians' and citizens' standing to demand that other powers, other institutions, operate as they should.
Member of the Commission. - Mr President, I would just like to thank Mr Hammerstein for his report, and also the committee chairman, Mr Libicki, and the vice-chairs, for all the work they have done in collaboration with us over the years. I trust that the spirit of collaboration will continue up to the end of this legislature.
rapporteur. - (ES) Mr President, I would like to express my thanks for all the contributions, which I have tried to include in the report.
The comments on the slowness of any procedure have merit. One of its causes is the register for petitions: there is no reason why a petitioner should have to wait three or four months just to be given a number for their petition. That is the reason behind transferring them to Brussels under the Presidency and, with the help of the Secretariat to the Petitions Committee, registering petitions here; there is absolutely no question of demoting petitions.
More comments have been made on scant implementation of Community law or non-compliance with it in many cases. We on the Petitions Committee monitor this lack of implementation. We do not in any way view our task as one of interfering. The fact that the Chairman of the Commission, a Pole, visits Spain is not interference; it is a matter of European law.
The Petitions Committee offers citizens recourse to Community law when remedies in their countries have been exhausted. In no way do I believe that any cases have been politically influenced, not at all. The important cases which have come to the attention of the Petitions Committee have been ones where there has been a continuous breach over many years of Community law, and therefore they have come to the right place, the Petitions Committee.
The resources of the Secretariat of the Petitions Committee are important in order to maintain its autonomy and independence. By way of illustration, if we take the view that a procurement method for a computer service which cannot be operated by Parliament or Council and the Commission is incorrect, how can we ask the European Commission for its opinion on its methods of procurement if we do not have the means to conduct an autonomous, independent investigation? Quite simply, we cannot.
That is why we need greater capacity, and it is obvious to all members of the Petitions Committee that the Secretariat has too much work and needs more resources.
The debate is closed.
The vote will take place on Tuesday, 23 September 2008.